Citation Nr: 1827889	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, depression, and generalized anxiety disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased evaluation for distal clavicle resection of the left shoulder, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for compressive neuropathy of the left suprascapular nerve (minor), evaluated as 20 percent disabling prior to April 16, 2012 and as 40 percent disabling from that date.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that the Veteran initially submitted a claim for PTSD.  A private treatment report indicates depression, and diagnoses of generalized anxiety disorder and dysthymia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying descriptions of the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons, as reflected above.

The issues of entitlement to service connection for sleep apnea and a higher evaluation for compressive neuropathy of the left suprascapular nerve are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of any doubt in the Veteran's favor, he has dysthymic disorder and generalized anxiety disorder that are related to his service-connected left shoulder disability.

2.  Bilateral hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

3.  Distal clavicle resection of the left shoulder is characterized by functional limitation of motion of the minor arm to 25 degrees from the side; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dysthymia with depression have been met as secondary to a service-connected disability.  38 C.F.R. § 3.310(a) (2017).

2.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for an evaluation of 30 percent, but no higher, for distal clavicle resection of the left shoulder have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service incurrence of diseases of the central nervous system (e.g., sensorineural hearing loss and migraines) may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, which he maintains is due to his service-connected left shoulder disability.  

Upon review of the record, the Board finds that service connection for the dysthymia and generalized anxiety disorder is warranted.  In this regard, the Veteran was evaluated by a private psychotherapist in 2012.  This evaluation included review of the Veteran's history, interview, and various psychometric tests.  The diagnoses were dysthymic disorder and generalized anxiety disorder.  This provider concluded that it was at least as likely as not that chronic depression and generalized anxiety were the direct result of the Veteran's service-connected left shoulder condition.  As there is an informed opinion by a qualified clinician linking the claimed psychiatric disorder to the Veteran's service-connected left shoulder disability, service connection is in order.

	Bilateral Hearing Loss Disability

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Service personnel records indicate that the Veteran was a support equipment mobile electric power plants mechanic.  He maintains that he was exposed to noise when working in proximity to flight line operations.  

On enlistment in August 1987, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
0
0
10
0
0

The report of a February 1988 audiogram reflects the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
5
5
5
5
0

Testing in March 1989 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
15
20
LEFT
5
5
5
-5
0

In February 1990, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
20
LEFT
5
5
5
-5
0

In February 1991, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
15
LEFT
5
5
5
-5
0

On audiometric testing on January 6, 1992, the following puretone thresholds were elicited:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
15
LEFT
10
0
15
5
15

The provider noted that the 15 dB threshold shift since the February 1988 test at 4000 Hertz on the left was significant.  

The Veteran was referred to occupational medicine because of what was deemed a significant hearing threshold shift in comparison to a previous established reference.  He was advised to be noise free for 15 hours and to report for an additional hearing test on January 9, 1992.  That test resulted in the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
20
LEFT
0
0
20
10
10

A January 13, 1992 report of medical history notes the Veteran's denial of hearing loss or ear trouble.

The Veteran was again seen at occupational medicine on January 13, 1992, and referred for an additional hearing test on February 10, 1992 following a noise free period of 40 hours.  That testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
20
LEFT
5
5
5
-5
0

On March 24, 1992, a physician certified that the Veteran was deemed to be qualified for separation.
A September 2016 report by a private otolaryngologist indicates that an August 2016 audiogram revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
50
LEFT
15
15
35
35
50

Speech recognition scores were 92 percent on the right and 100 percent on the left.  This physician opined that given the Veteran's military service and history of noise exposure, it was as likely as not that this contributed at least in part to the hearing loss and subjective tinnitus.  

On VA examination in October 2010, the Veteran reported hearing loss with difficulty understanding coworkers, family, and friends unless he was very close.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
30
LEFT
15
20
25
25
35

Speech recognition scores were 96 percent bilaterally.  The examiner noted that the Veteran's hearing thresholds did not meet VA's criteria to be considered disabling.  

On VA examination in October 2016, the Veteran's history was reviewed, to include his service treatment records.  The examiner also reviewed the September 2016 report by the private provider.  She stated that none of the numerous audiograms during service showed any significant threshold shifts.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
25
35
LEFT
10
20
30
35
40

Speech discrimination scores were 96 percent for the right ear and 92 percent for the left.  The examiner concluded that the current hearing loss was not at least as likely as not caused by or a result of an event in service.  She pointed out that there was no significant threshold shift at any frequency on separation examination or any other audiometric testing during service.  She indicated that hearing was the same or slightly better at all frequencies at separation as compared to enlistment.  She noted that in September 2005, the Institute of Medicine concluded that, based on current knowledge, noise induced hearing loss occurred immediately and that there was no scientific su8pport for delayed onset noise induced hearing loss in the weeks, months, or years following the exposure event.  She acknowledged the report by the private otolaryngologist, but pointed out that no rationale for his conclusion was given, and that the opinion was given presumably without access to service treatment records, noting that there was no mention of a records review.  

Having carefully reviewed the evidence pertaining to this claim, the Board has determined that service connection is not warranted for bilateral hearing loss disability.  While the evidence from the private provider reflects current hearing loss disability, the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  Rather, while in-service noise exposure is documented, the October 2016 examiner concluded that hearing loss is not related to service.  She pointed out that there was no significant threshold shift at any frequency on separation examination or any other audiometric testing during service.  She indicated that hearing was the same or slightly better at all frequencies at separation as compared to enlistment.  She noted that in September 2005, the Institute of Medicine concluded that, based on current knowledge, noise induced hearing loss occurred immediately and that there was no scientific su8pport for delayed onset noise induced hearing loss in the weeks, months, or years following the exposure event.  She acknowledged the report by the private otolaryngologist, but pointed out that no rationale for his conclusion was given, and that the opinion was given presumably without access to service treatment records, noting that there was no mention of a records review.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service, and a review of the private provider's audiological findings and opinion.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  On the other hand, there is no indication that the private provider reviewed the Veteran's service treatment records, which contain the results of numerous audiological tests.  The record reflects that the VA examiner was fully aware of the Veteran's past history or that she did not misstate any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than that of the private provider or the Veteran's unsupported statements.     

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  The Veteran's lay statements and service treatment records were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate for the purpose of deciding this claim. 

To the extent that the Veteran asserts that his current hearing loss disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss disability, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2017).

Evaluation of Distal Clavicle Resection of the Left Shoulder

The Veteran seeks a higher evaluation for distal clavicle resection of the left shoulder.  He submitted the instant claim for increase in March 2012.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The record reflects the appellant is right-hand dominant.  Therefore, his left shoulder disability is rated as impairment of the minor upper extremity.  38 C.F.R. § 4.69. 

DC 5200 provides evaluation from 30 to 50 percent for varying degrees of ankylosis of scapulohumeral articulation.  

Diagnostic Code 5201 provides that limitation of motion of the major arm at the shoulder level warrants a 20 percent rating.  Limitation midway between the side and shoulder level also warrants a 20 percent rating.  When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the major arm. 

Diagnostic Code 5202 contemplates impairment of the humerus.  Malunion with moderate deformity warrants a 20 percent evaluation, and malunion with marked deformity warrants a 30 percent evaluation.  A 20 percent evaluation will be assigned for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of movement only at the shoulder level.  Where there are frequent episodes of dislocation with guarding of all arm movements, a 30 percent evaluation is assignable.  Higher ratings are assigned for fibrous union, nonunion, and loss of humeral head. 

In May 2005, the Veteran's private physician indicated that on evaluation for shoulder pain, the Veteran was able to abduct to approximately 80 degrees, but that he experienced pain at approximately 25 degrees and did not have full strength or use from 25 to 80 degrees.  He noted that the Veteran's range of motion from 25 to 80 degrees did not appear to be a functional range of motion for him.  

In a March 2012 statement, the same private physician indicated that he had cared for the Veteran since February 2005.  He reviewed the history pertaining to the Veteran's left shoulder disability.  He noted that the Veteran's left shoulder pain was continuous, and that his functional range from the side appeared to be less than 25 degrees.  

On VA examination in February 2013, the diagnoses were osteoarthritis, joint instability, and internal derangement of the shoulder.  The Veteran reported that he was right hand dominant.  He denied functional impact due to flare-ups.  Range of motion testing revealed flexion of the left arm to 110 degrees, with evidence of pain at 90 degrees.  Abduction was to 100 degrees with pain beginning at 80 degrees.  Following repetitive use, abduction was to 85 degrees.  There was no ankylosis.  

On VA examination in October 2016, range of motion testing revealed abduction to 150 degrees.  The examination report indicated that there was pain in all planes of motion, but did not indicate the point during range of motion that pain was present.  Some muscle weakness was noted.  There was no evidence of ankylosis.  

A September 2017 report from Southern Bone and Joint Specialists indicates a full thickness rotator cuff tear on the left.  While the physical examination appears to have shown normal range of motion, the report does not indicate whether pain was present at any point during testing, or the extent of any functional limitation due to such factors as weakness.  

Having carefully considered the evidence pertaining to this claim, the Board has determined that a 30 percent evaluation is warranted.  Such an evaluation contemplates limitation of motion of the minor arm to 25 degrees from the side.  Reports by the Veteran's private physician indicate that while he might have motion in excess of 25 degrees, functional limitation began at 25 degrees or less.  While VA examinations have indicated greater motion of the Veteran's left arm, none has adequately addressed functional limitation, as discussed by the Veteran's treating physician.  Thus, the Board concludes that the Veteran's left shoulder disability more closely approximates the criteria for the higher 30 percent evaluation.

The Board has also concluded that an evaluation higher than 30 percent is not warranted.  In this regard, there is no indication of ankylosis of the left shoulder or impairment of the left humerus that would warrant an evaluation exceeding 30 percent.

The Board accepts that the Veteran has experienced functional impairment and pain due to his left shoulder disability.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion or functional impairment to warrant the next higher evaluation.  

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals based on trained observation and examination, and such evidence demonstrates that the currently assigned evaluation for the Veteran's left shoulder disability is appropriate.  The evidence preponderates against a finding that increased evaluations are warranted.  


ORDER

Entitlement to service connection for dysthymic disorder and generalized anxiety disorder is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an evaluation of 30 percent for distal clavicle resection of the left shoulder is granted, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks service connection for sleep apnea, which he asserts is secondary to his service-connected left shoulder disability.  While a February 2013 VA examination report addressed whether the diagnosed sleep apnea was caused by the Veteran's left shoulder disability and discussed the rationale underlying that opinion, it did not include a discussion of the rationale for the examiner's conclusion that sleep apnea is not aggravated by the Veteran's left shoulder symptoms.  Thus, an addendum must be obtained to address this question.

With respect to the Veteran's compressive neuropathy of the left suprascapular nerve, in his September 2016 substantive appeal, the Veteran argued that this disability has progressively worsened.  In light of his report of worsening, the Board has concluded that a current examination is necessary to determine the severity of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the physician who conducted the August 2015 examination, or, if that examiner is unavailable, to a similarly qualified clinician. The examiner should be asked to review the record and respond to the below inquiries. 

If the examiner concludes that examination of the appellant is necessary to address the questions presented, such should be scheduled. 

Following review of the record (and examination of the appellant only if deemed necessary), the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed sleep apnea was aggravated by his service-connected left shoulder disability.  

A complete rationale for all opinions expressed should be provided in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the severity of his compressive neuropathy of the left suprascapular nerve.

The examiner should identify all manifestations of the neurological disability, to include the nerves or nerve groups affected, and the functional effects caused by the disability.  The examiner should specify the severity of incomplete paralysis, and should provide a discussion of whether the functional effects of the left upper extremity neurological disability more closely approximates complete paralysis, with all shoulder and elbow movements lost or severely affected.

3.  Review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


